Citation Nr: 0329822	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for paravertebral lumbar 
muscle strain on the right.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958, and again from July 1959 to March 1961.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Board originally considered the issue on appeal 
and denied the claim in a May 2000 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) and in February 2001 the Court 
granted the Secretary of VA's unopposed motion for remand in 
order for VA to comply with the newly enacted Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The Board in turn remanded the 
veteran's claim to the RO in September 2001 and requested 
additional development.

In May 2003, the Board considered the veteran's claim on 
appeal and remanded it to the RO for compliance with its 
original remand request regarding notice to the veteran of 
records needed to substantiate his claim as per Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO performed the 
requested development, but continued the denial of benefits.  
As such, this matter is returned to the Board for appellate 
consideration.


REMAND

The evidence of record shows that in June 1997 the veteran 
filed an application for VA compensation benefits for a back 
disorder which began in 1960.  Over the course of this 
appeal, the veteran has reported that his medical records are 
under both the names of [redacted] and [redacted] as 
he was formerly known as [redacted].  

The RO has requested medical records from a number of private 
and VA institutions under both of the names supplied by the 
veteran.  In July 2002, the RO requested treatment records 
dated from 1967 for [redacted] and attached a release 
authorization form reflecting that the veteran had also been 
treated as [redacted].  St. Joseph Hospital sent a form 
letter stating that records could not be found for the named 
patient.  This letter, however, did not indicate whether the 
records were also searched for evidence of treatment of a 
[redacted]. 

The veteran underwent VA examination in October 2003 and 
related a history of treatment for low back pain since the 
1960's as a result of an injury sustained during service.  
The examiner noted that the earliest evidence of low back 
pain subsequent to the veteran's discharge from service was 
in 1985.  Following a complete examination of the veteran, 
the examiner stated that there was inadequate medical 
evidence to connect the currently diagnosed chronic low back 
pain with the veteran's inservice thoracic strain and 
suggested that the treatment records dated in the 1960's for 
[redacted] be obtained so that an opinion could be 
rendered as to the possibility of a link between the 
inservice complaints and the current disability.

In September 2003, the veteran submitted copies of VA 
treatment records in the name of [redacted] dated from 
1982 to 1989.  The veteran did not waive the RO's review of 
the newly submitted evidence.  In its October 2003 brief, the 
veteran's representative requested that the veteran's claim 
be remanded so that the VA physician who examined the veteran 
in October 2002 could review the newly submitted evidence and 
render an opinion as to etiology of the currently diagnosed 
back disability.

As noted above, during the course of the veteran's appeal, 
the VCAA was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA were promulgated which allowed the 
Board to directly advise claimants in writing of his/her 
rights and responsibilities under the VCAA, the 
responsibilities of VA in assisting claimants in obtaining 
evidence, and directly developing claims on appeal, as 
opposed to remanding all cases with procedural defects and 
inadequate development to the ROs.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit), 
however, recently invalidated several provisions of the VCAA 
implementing regulations as contrary to the VCAA.  For 
example, in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Federal 
Circuit emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. Section 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. Section 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Given the evidence and arguments of record and considering 
the procedural outline as set forth in the VCAA and in the 
recent opinions of the Federal Circuit in conjunction with 
the claims folder, the Board finds that it has no alternative 
but to remand this matter to the RO to ensure that this 
matter is adequately developed under the VCAA and that all 
evidence of record is properly considered by the RO prior to 
the Board's final appellate consideration.

Therefore, this matter is REMANDED for the following action:

1.	The RO should specifically request 
medical treatment records from St. 
Joseph Hospital in the name of [redacted] 
[redacted] dating from the 1960's.  The 
notation that the veteran has also 
been treated as [redacted] should 
not be limited to the release 
authorization, but spelled out in the 
request for records.  

2.	Following receipt of treatment records 
from St. Joseph Hospital or a notice 
that no records exist, the RO should 
return the veteran's claims folder to 
the physician who examined the veteran 
in October 2002 and request that she 
consider the treatment records 
submitted by the veteran in September 
2003 as well as any newly obtained 
treatment records and render an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed low back disability is a 
result of the veteran's inservice 
complaints and diagnosis of thoracic 
strain.  The examiner should be 
requested to render an opinion to the 
best of her ability based on the 
evidence supplied and be requested not 
to withhold such an opinion if the 
evidence is again deemed to be 
"inadequate."  If the requested 
examiner is not available and/or 
determines that a physical examination 
is required, the RO should schedule 
the veteran for the appropriate 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.



The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


